 1

 2

 3

 4

 5

 6                 UNITED STATES DISTRICT COURT
 7                CENTRAL DISTRICT OF CALIFORNIA

 8

 9   CHRISTOPHER HOLT, and EILBRA      Case No.: CV 18-7501-DMG (RAOx)
     HOLT
10                                     ORDER OF DISMISSAL WITH
                                       PREJUDICE AS TO DEFENDANT
11               Plaintiffs,           ABSOLUTE RESOLUTIONS
     v.                                INVESTMENTS, LLC AND
12                                     DEFENDANT DIVERSIFIED
                                       CONSULTANTS, INC. [39]
13   U.S. BANK NATIONAL
     ASSOCIATION; ABSOLUTE
14   RESOLUTIONS INVESTMENTS,
15   LLC; and DIVERSIFIED
     CONSULTANTS, INC.,
16

17               Defendants.
18

19

20

21

22

23

24

25

26

27

28

                                    -1/2-
 1
            Upon review of the Parties’ Stipulation of Dismissal with Prejudice of

 2
     Defendants Absolute Resolutions Investments, LLC and Diversified Consultants,

 3   Inc., and good cause appearing,

 4          IT IS ORDERED that the Stipulation is APPROVED.

 5          The above-entitled action is hereby dismissed with prejudice, as to

 6   Defendants Absolute Resolutions Investments, LLC and Diversified Consultants,

 7   Inc., with the parties to bear their own attorneys’ fees, costs, and expenses.

 8          IT IS ORDERED.

 9

10   DATED: April 8, 2020                    ______________________________
                                             DOLLY M. GEE
11                                           UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -2/2-
